PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/645,344
Filing Date: 10 Jul 2017
Appellant(s): Liu et al.



__________________
Luke S. Langsjoen
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 09/17/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 6/30/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	The appeal brief filed on 09/17/2021 are not persuasive for the following reasons. 
	On page 7, second full paragraph, the appellant argued that Kim’s teaching of a sleep request message does not anticipate the indication in claim 1, because “the features of claim 1 trigger data buffering by both wireless devices with the transmission of a single indication. In contrast, Kim utilizes two messages (a request/response message pair) to trigger sleep mode.” (Brief, page 7, from fifth line from bottom, emphasis added).  
	MPEP 2111 provides that "reading a claim in light of the specification, to thereby interpret limitations explicitly recited in the claim, is a quite different thing from ‘reading limitations of the specification into a claim,’ to thereby narrow the scope of the claim by implicitly adding disclosed limitations which have no express basis in the claim." 
	The claim 1 itself does not expressly claim a “single indication” as argued by the appellant.  It recites “provide an indication to the second wireless device”  A person with ordinary skill in the art would understand sleep request as taught in Kim, even including the implied sleep response,  would anticipate the indication claimed in claim 1.  To take the appellant’s interpretation would require the examiner to read limitations of the specification, i.e. single indication without response, into the claim. 


However, the “aperiodic sleep mode” in Kim is not a simple sleep mode as argued by the appellant.  Kim [0087] teaches “the second terminal 420 transmits an aperiodic sleep request message SLP-AREQ 533 to the first terminal 410 in step 517. The SLP-AREQ message may be used to request entry to the aperiodic sleep mode.”  And [0097] teaches “[0097] In the aperiodic sleep mode, the aperiodic sleep window period 650 and the aperiodic listening window period 660 may be repeated periodically.”  In another word, the aperiodic mode includes sleep and listening windows, which would not preclude buffering data.  

On page 8, the appellant makes a similar argument against Chhabra, i.e. “similar to Kim, Chhabra teaches a request/response handshake exchange that is used to trigger a power save mode and data traffic buffering for a predetermined period.” (Page 8, second full paragraph, from line 5)  The appellant further compared and contrasted Kim’s SLP-REQ/SLP-RSP as well as Chhabra’s power save mode entry request/response, with the “single indication” in claim 1.  
As argued above, the claim 1, esp. the limitation “buffer data … based at least in part on providing the indication”, is not limited to a single indication.  A person with ordinary skill in the art would understand buffering data after sending a power save request would anticipate the limitation.  For example, a person with ordinary skill in the art viewing Fig. 4(A) and 4(B) in Chhabra, would understand that “Buffer Traffic for Slave” in Fig. 4A, step 50 is based at least in part on sending “Power Save Mode Entry Response” in step 46.  



On page 10, the appellant alleges that Chhabra’s teaching of entering a power save mode after exchanging a power save mode entry request / response failed to anticipate the limitation in claim 3. 
As discussed above, Chhabra’s teaching of power save mode entry request and response would anticipate “enter a low power mode based at least in part on providing the indication” because the limitation of “the indication” does not preclude any message in a request/response exchange.  For example, in Figure 4(A), the Station A enter power save mode in step 48, based at least in part of sending power save mode entry request in step 44 to State B to Buffer traffic in step 50.  

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZHAOHUI YANG/Examiner, Art Unit 2468                                                                                                                                                                                                        
Conferees:
/WUTCHUNG CHU/Primary Examiner, Art Unit 2468                                                                                                                                                                                                        
/ASAD M NAWAZ/Supervisory Patent Examiner, Art Unit 2468                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal